DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.

The following is an examiner’s statement of reasons for allowance:  Kim (US 2017/0306898) and Park et al (US 2017/0314484) teach a cooling circulation flow path having a radiator that flows coolant to an EGR cooler, that then flows into either an intercooler or back to the radiator.  Minami et al (US 2018/0119651) teaches a cooling circulation flow path having water flow from a radiator to either an intercooler or EGR cooler, or both, before flowing back to the radiator.  Choi (US 2015/0167595) teaches a coolant flow path that flows from a radiator to an intercooler, directly into an EGR cooler, and then back to the radiator.  In response to arguments dated 11/292021, Examiner agrees that the prior art does not teach nor render obvious a circulation flow path configured to circulate a first coolant in an order of a radiator, an EGR cooler, and an intercooler, with the first coolant flowing  out of the EGR cooler and flowing directly into the intercooler from the EGR cooler before returning to the radiator as recited in independent claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747